 

starr

UNITED sTATEs DISTRICT Cot‘RT NUV 2 0 2”'3

SOUTHERN DISTRICT OF CALIFORNIA C;_ERK Ug, D;g, mm @Oum"

SOUTHEHN DISTR|CT OF CAL|FOF%N|A
DE:'PUTY

B\/
United States of America JUDGMENT ]NTCRTMTN?HF€'AS‘E"
V_ (For Offenses Committed On or After November 1, 1987)

AO 245B (Rev. 05/15/2018) Judgment in a Crimina| Petty Case (Moclifled) l ofl

 

 

 

 

 

 

 

 

Alejandro ROmerO_ROmerO Case Number: 3:18-mj-22796-LL

Andrew K Nietor
De_krrdan! ’S A'Horney

REGISTRATION NO. 80940298

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

l:l Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

'I`itle & Section Nature of Offense Count Numbergs)
8:1325(a)(2) lLLEGAL ENTRY (l\/lisdemeanor) 2

l:| The defendant has been found not guilty on count(s)
lZ] Count(s) One of the Complaint dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED Fine: WAIVED

lXi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

i:| Court recommends defendant be deported/removed With rclative, charged in case _

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant‘s economic circumstancesl

Monday, November l9, 2018
Date of Imposition of Sentence

W

Ho‘No"RABL’E RO'BERT N. BLoCK _
UNITED sTATEs MAGISTRATE JUDGE

3:18-mj-22796~LL

 

